DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 27-28, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 9738092).
Regarding to claims 27 and 32:
Takahashi et al. discloses a method for emulating a parameter of a fluid ejection die, the method comprising:
               measuring a temperature of the fluid ejection die or estimating a temperature of the fluid ejection die based on thermal model (FIG. 22: The temperature detector 102 measures the temperature of a print head. In addition, it is conventional in the art that the temperature can be obtained by a physical sensor or by predicting from a thermal model. As an evidence, please see Abstract of Saquib et al. (US 2009/0175310) and FIG. 8A of Saquib (US 2006/0159502);
               defining an emulated parameter of the fluid ejection die as a function of the measured temperature (FIG. 22: The correction parameter selector 103 selects a corrected parameter for each recording head in corresponding to the inputted temperature from the temperature sensor; as a result, the output of the correction parameter selector is considered as an emulated parameter. FIG. 14 shows the function relationship between the temperature T and the count of the number of simultaneously driven nozzles); and 
               outputting one of a plurality of emulated parameters to a printer system based on the function, and the measured temperature, and a control signal on a control interface (FIG. 21: The correction parameter selector outputs a parameter based on the number of simultaneously driven nozzles, the inputted temperature, and the control signal from the input receiver 301 specified by an operator).
	Regarding to claims 28, 30: further comprising an input interface to measure a parameter of the fluid ejection die to be emulated (FIGs. 21-22, element 203), wherein the control logic is to modify the measured parameter based on the temperature of the fluid ejection die to define the emulated parameter as the function of the temperature of the fluid ejection die (FIG. 22, element 102), wherein the emulated parameter comprises a resistance, a voltage, or a current (FIG. 24: The voltage of the residual vibration).
Allowable Subject Matter
2.	Claims 19, 24, 26, and 35 are allowed. The reason for allowance was previously indicated.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.